Case 1:18-cr-00108-EAW-HKS Document 66-3 Filed 06/29/19 Page 1 of 9




                   Exhibit C
    Case 1:18-cr-00108-EAW-HKS Document 66-3 Filed 06/29/19 Page 2 of 9


From:            Kane, Mary (USANYW)
To:              Bonsignore, James J.; silvermans@silvermanlaw.com
Subject:         DRAFT stip
Date:            Tuesday, June 04, 2019 3:09:47 PM
Attachments:     Eden Square_Stip_USAO_JJB_SS.docx
                 ATT00001.txt



Hi Jim and Sam
Just to give you a preview of the draft stipulation I have been working
on.
It is with USMS for review to make sure they can accept the funds or if
they need any “magic” language in the stip in order to do so.
Have a look and advise if you have any concerns or questions.
Thanks,
Mary
Mary Clare Kane
Assistant U.S. Attorney
Asset Forfeiture and Financial Litigation Unit
U.S. Attorney’s Office
138 Delaware Avenue
Buffalo, New York
Desk: (716)843-5809
Fax: (716)551-5563
     Case 1:18-cr-00108-EAW-HKS Document 66-3 Filed 06/29/19 Page 3 of 9



In Re: The Matter of the Sale of:

THE PREMISES AND REAL PROPERTY WITH
BUILDINGS, APPURTENANCES, AND
IMPROVEMENTS AT THE PREMISES, BUILDINGS,
APPURTENANCES, IMPROVEMENTS, AND
REAL PROPERTY AT 9000 OLD STATION ROAD,
CRANBERRY TOWNSHIP, PENNSYLVANIA,
KNOWN AS EDEN SQUARE APARTMENTS,
A MULTI-FAMILY RESIDENTIAL APARTMENT
COMPLEX, OWNED BY CRANBERRY VISTA
APARTMENTS LLC, SITUATE IN THE COUNTY OF
BUTLER, PENNSYLVANIA, BEING KNOWN AS
LOT NUMBER 2 IN THE DAVIS SUBDIVISION
PLAN AS RECORDED IN THE RECORDER’S OFFICE
OF BUTLER COUNTY, PENNSYLVANIA
ON JANUARY 10, 2014 IN PLAN BOOK VOLUME 339,
PAGE NUMBER 43 AS INSTRUMENT
# 201401100000776.

______________________________________________

   STIPULATED AGREEMENT REGARDING PROCEEDS FROM THE SALE OF EDEN SQUARE
                              APARTMENTS


        IT IS HEREBY STIPULATED and agreed upon by and between the parties, the United

States of America, by its attorney, James P. Kennedy Jr., United States Attorney for the

Western District of New York, Mary Clare Kane, Assistant United States Attorney, of

counsel; James Bonsignore, Esq., of counsel to Cranberry Vista Apartments, LLC., Samuel

Silverman, Esq., of counsel to Freshcorn Square DE 1 LLC and Freshcorn Square DE 2 LLC,

that with the proceeds from the sale of the above-encaptioned property (hereinafter

referred to as “Eden Square Apartments”) a payment shall be made to the United States

Marshal Service for the Western District of Pennsylvania in the form of a certified bank

check to be held in its Seized Assets Deposit Fund as the substitute res until resolution is

reached in criminal and forfeiture litigation attendant to the case known as United States v.


                                                 1
     Case 1:18-cr-00108-EAW-HKS Document 66-3 Filed 06/29/19 Page 4 of 9



Robert Morgan et al, 18-CR-108-EAW with respect to those proceeds or until further order

of the Federal Court.



       On May 21, 2019, a federal grand jury returned a Superseding Indictment charging

Robert Morgan, Frank Giacobbe, Todd Morgan and Michael Tremetti (the "defendants")

with violations of Title 18, United States Code, Sections 1343, 1344, 1349 and 2 as well as

Title 18, United States Code, Section 1956(h). Indictment Number 18-CR-108-EAW.



       The Superseding Indictment contains three (3) allegations regarding criminal

forfeiture and alleges that certain Real Properties are subject to forfeiture, as applicable,

pursuant to Title 18, United States Code, Sections 981(a)(1), 982(a)(1), 982(b)(1),

981(a)(1)(C), and Title 28, United States Code, Section 2461(c) in that the Real Properties

(1) constitute or are derived from proceeds traceable to the offense of conviction; (2) are

property constituting, or derived from proceeds obtained, directly or indirectly, as a result

of such offenses of conviction and the commission of violations of Title 18, United States

Code, Sections 1343, 1344, 1349 and 2 (Bank and Wire Fraud and Conspiracy); and (3) are

involved in such offense and any property traceable to such property and the commission

of violations of Title 18, United States Code, Sections 1956(h) (Money Laundering

Conspiracy).



       Eden Square Apartments is named in all three (3) Forfeiture Allegations of the

Superseding Indictment as being subject to forfeiture in the event of conviction.




                                              2
     Case 1:18-cr-00108-EAW-HKS Document 66-3 Filed 06/29/19 Page 5 of 9



        A sale of Eden Square Apartments according to the terms and conditions of a certain

contract entered into on May 2, 2019 between Cranberry Vista Apartment/Robert Morgan,

Manager, as seller, and Freshcorn Square, DE 1 LLC and Freshcorn Square DE 2 LLC by

Asher Handler (Authorized Signatory), as purchaser, is pending and set to close on June 6,

2019.



        The parties agree that the seller, Cranberry Vista Apartments, LLC/Robert Morgan

as Manager, shall execute all necessary documents as required by the attorney for this

purchase, to transfer clear title to Freshcorn Square DE 1 LLC and Freshcorn Square DE 2,

LLCs, a bona fide purchaser for value.



        Samuel Silverman, Esq., attorney for Freshcorn Square DE 1, LLC and Freshcorn

Square DE 2, LLC, the purchaser, will pay all valid lienholders, taxes, customary fees and

charges attendant to the sale of the real estate in the County of Butler and Commonwealth

of Pennsylvania, including reasonable attorney fees, and thereafter will make payment of

the net proceeds from the sale to the United States Marshals Service in a certified check in

an amount provided by a closing statement prepared for the sale of the Eden Square

Apartments by James J. Bonsignore, Esq., attorney for Cranberry Vista Apartments, LLC/

Robert Morgan as Manager, the seller, disclosed to and agreed to by the parties hereto in

advance of the closing and Samuel Silverman, Esq. will tender payment of said net proceeds

check to the United States Attorney’s Office for the Western District of New York at or

immediately after said closing.




                                             3
     Case 1:18-cr-00108-EAW-HKS Document 66-3 Filed 06/29/19 Page 6 of 9




       The United States Marshals Service shall hold the sale proceeds in its Seized Assets

Deposit Fund as the substitute res until the conclusion of the pending criminal and

forfeiture litigation in United States v. Robert Morgan, et al, 18-CR-108-EAW or upon an

order of the Court.



       The seller agrees that no proceeds shall be caused to be transferred in any manner

to Cranberry Vista Apartments, LLC, Robert Morgan or any of his family members or

entities until further federal court order.



       Seller and Purchaser represent that there are no conflicts of interest with respect to

the pending sale of Eden Square Apartments.



       It is further agreed and stipulated that none of the parties shall be liable to the other

for attorney fees, costs, and expenses, interest, or any other relief not specifically provided

for in this agreement.



       Buffalo, New York, June 5, 2019.

                                                    JAMES P. KENNEDY, JR.
                                                    United States Attorney


                                              By:   ____________________________
                                                    MARY CLARE KANE
                                                    Assistant United States Attorney
                                                    United States Attorney’s Office
                                                    Western District of New York
                                                    138 Delaware Avenue
                                                4
Case 1:18-cr-00108-EAW-HKS Document 66-3 Filed 06/29/19 Page 7 of 9



                                     Buffalo, New York 14202
                                     (716) 843-5700 ext. 809
                                     Mary.kane@usdoj.gov




                                 5
    Case 1:18-cr-00108-EAW-HKS Document 66-3 Filed 06/29/19 Page 8 of 9




Dated: June   2019                 ______________________________
                      James Bonsignore, Esq.
                                           Woods Oviatt Gilman, LLP
                                           1900 Bausch and Lomb Place
                                           Rochester, New York
                                           585-987-5903
                                           jbonsigniore@woodsoviatt.com



Dated: June   2019                       _____________________________
                                         Samuel Silverman, Esq.
                                         The Silverman Law Firm, PLLC
                                         845-517-0351



Dated: June   2019                       ______________________________
                                         Robert Morgan
                                         Manager
                                         Cranberry Vista Apartments, LLC



Dated: June   2019                       _______________________________
                                         Asher Handler
                                         Freshcorn Square, DE 1&2 , LLCs
                                         Authorized Signatory




                                     6
     Case 1:18-cr-00108-EAW-HKS Document 66-3 Filed 06/29/19 Page 9 of 9



Received:fromEX1.woods.intra(172.30.1.145)byEX2.woods.intra
(172.30.1.146)withMicrosoftSMTPServer(TLS)id15.0.1473.3viaMailbox
Transport;Tue,4Jun201915:09:47Ş0400
Received:fromEX2.woods.intra(172.30.1.146)byEX1.woods.intra
(172.30.1.145)withMicrosoftSMTPServer(TLS)id15.0.1473.3;Tue,4Jun
201915:09:46Ş0400
Received:fromusŞsmtpŞ1.mimecast.com(172.30.10.252)byEX2.woods.intra
(172.30.1.53)withMicrosoftSMTPServerid15.0.1473.3viaFrontend
Transport;Tue,4Jun201915:09:46Ş0400
Received:frommxŞjcotsa.usdoj.gov(mxŞjcotsa.usdoj.gov[149.101.80.137])
(UsingTLS)byrelay.mimecast.comwithESMTPid
usŞmtaŞ128Ş97uS03mzOiuswJhUQTiZKQŞ1;Tue,04Jun201915:09:44Ş0400
Received:frommx.doj.gov([10.187.9.62])
       byDJJMDCJC01ŞPPOINT09.jcots.jutnet.net(8.16.0.27/8.16.0.27)withESMTP
idx54J9hEd088659;
       Tue,4Jun201919:09:43GMT
Received:fromCARŞRDC04.car.doj.gov(carŞrdc04.car.doj.gov[10.222.1.14])
       byppŞcefdcŞ01.doj.gov(8.16.0.21/8.16.0.21)withESMTPSid
x54J9hnP138560
       (version=TLSv1cipher=ECDHEŞRSAŞAES256ŞSHAbits=256verify=NOT);
       Tue,4Jun201919:09:43GMT
Received:fromUSAHUBSML215.usa.doj.gov(10.222.1.61)bycarŞrdc04.car.doj.gov
(10.222.1.14)withMicrosoftSMTPServerid14.2.347.0;Tue,4Jun2019
15:09:22Ş0400
Received:fromUSAHUBSML212.usa.doj.gov(10.200.1.241)by
USAHUBSML215.usa.doj.gov(10.200.1.245)withMicrosoftSMTPServer(TLS)id
15.0.1365.1;Tue,4Jun201915:09:42Ş0400
Received:fromUSAHUBSML212.usa.doj.gov([fe80::8c38:2f8e:f149:753d])by
USAHUBSML212.usa.doj.gov([fe80::8c38:2f8e:f149:753d%17])withmapiid
15.00.1365.000;Tue,4Jun201915:09:42Ş0400
From:"Kane,Mary(USANYW)"<Mary.Kane@usdoj.gov>
To:"Bonsignore,JamesJ."<JBonsignore@woodsoviatt.com>,
       "silvermans@silvermanlaw.com"<silvermans@silvermanlaw.com>
Subject:DRAFTstip
ThreadŞTopic:DRAFTstip
ThreadŞIndex:AQHVLdx0WGY+NAliskG8toixUPG/jQ==
Date:Tue,4Jun201919:09:42+0000
MessageŞID:<547749c21b4f458d9dcc26bb66014c2a@USAHUBSML212.usa.doj.gov>
ContentŞLanguage:enŞUS
XŞMSŞHasŞAttach:yes
XŞMSŞTNEFŞCorrelator:
MIMEŞVersion:1.0
ContentŞType:multipart/mixed;
       boundary="_004_547749c21b4f458d9dcc26bb66014c2aUSAHUBSML212usadojgov_"




                                     Page1
